Case: 18-40598     Document: 00515776969        Page: 1   Date Filed: 03/11/2021




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      March 11, 2021
                                 No. 18-40598                          Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                          Plaintiff—Appellee,

                                     versus

   Ricky Allen Fackrell; Christopher Emory Cramer,

                                                     Defendants—Appellants.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:16-CR-26


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Carl E. Stewart, Circuit Judge:
         Defendants Ricky Fackrell and Christopher Cramer were convicted
   and sentenced to death for the prison murder of Leo Johns, a fellow inmate.
   They appeal their convictions and sentences on numerous grounds. We
   AFFIRM.
Case: 18-40598     Document: 00515776969           Page: 2   Date Filed: 03/11/2021




                                    No. 18-40598


                     I. FACTS AND PROCEDURAL HISTORY
          Ricky Allen Fackrell and Christopher Cramer were imprisoned at
   USP Beaumont. Both were convicted of the June 2014 prison murder of Leo
   Johns. Fackrell was a lieutenant in the Soldiers of Aryan Culture (“SAC”),
   a prison gang whose members abstained from drinking, drugs, and gambling.
   Members were recruited based on their beliefs in white supremacy and
   paganism. Cramer was a general in the SAC, and Johns was a member.
                                    1. Fackrell
          Fackrell has several previous convictions, including convictions for
   aggravated assault, robbery, and possession of a prohibited object. His prison
   record denotes several instances of misconduct including fights and property
   damage. He was also charged with the murder of a second inmate three
   months after Johns’s death.
          As to Johns’s murder, Fackrell argued that he and Cramer only agreed
   to assault Johns. Johns had been drinking and gambling in violation of SAC
   rules, and Cramer determined that he needed to be punished. Fackrell and
   Cramer took shanks into Johns’s cell and stabbed him. Fackrell argues that
   he stabbed Johns but left the cell before he died and that Cramer “finished
   Johns off.”
          At trial, Fackrell’s defense was that he neither intended to kill nor
   killed Johns. Instead, Fackrell argued that he was present while Cramer killed
   Johns, that Cramer ordered him to participate in the assault, and that they
   only planned to “touch up [Johns] a little bit.” The jury rejected Fackrell’s
   defense and found him guilty of first-degree murder.
          During the penalty phase of trial, Fackrell’s mitigating evidence
   centered on his childhood. His father was an alcoholic and his mother was
   often working to support the family. They frequently moved around, and




                                         2
Case: 18-40598     Document: 00515776969           Page: 3   Date Filed: 03/11/2021




                                    No. 18-40598


   Fackrell was bullied and abused by his father and brothers. He began
   drinking, using drugs, and committing crimes with his family when he was
   between 10 and 14 years old.
          Fackrell’s other mitigating evidence centered on his mental health
   diagnoses and ability to be reformed in structured environments like that of
   USP Florence-ADMAX (“ADX”), a maximum-security prison in Florence,
   Colorado. Fackrell was sent to ADX to await trial for Johns’s murder.
          Though individual jurors found that Fackrell had proven some
   mitigating factors, the jury sentenced him to death.
                                    2. Cramer
          Christopher Cramer was Fackrell’s co-defendant at trial and
   sentencing. He has prior convictions for bank robbery and use of a firearm in
   relation to a crime of violence. He also has committed several instances of
   prison misconduct including assaults on other inmates.
          At trial, Cramer’s defense to Johns’s murder was that he only
   intended to assault Johns and did not intend to kill him. He argued that his
   previous visits to Johns’s cell on the day of Johns’s murder indicated that he
   lacked the intent to kill Johns. The jury rejected his argument and convicted
   him of first-degree murder.
          At sentencing, Cramer’s mitigating evidence focused on his
   dysfunctional childhood and his ability to be safely housed at ADX. Cramer
   had a difficult upbringing—his mother was a prostitute and a drug addict; his
   father was a pimp and a drug dealer. His family moved frequently and slept
   in cars and parks. Due to his parents’ absence, Cramer had to care for his
   younger siblings. He stole food to feed them and “was his siblings’ hero.”




                                         3
Case: 18-40598       Document: 00515776969           Page: 4     Date Filed: 03/11/2021




                                      No. 18-40598


          His other mitigation evidence centered on ADX’s ability to safely
   house him if he was sentenced to life. He argued that he was unlikely to ever
   leave a maximum-security prison given the severity of his crimes.
          Both Defendants were convicted of first-degree murder and
   sentenced to death. They now appeal their convictions and sentences.
                                    II. DISCUSSION

          Fackrell and Cramer argue that the Government and the district court
   committed numerous errors at trial and at sentencing. We review each
   alleged error in turn.
                                      A. Severance
          Prior to trial, Fackrell and Cramer moved to sever. Fackrell requested
   separate trials, while Cramer requested separate trials, separate penalty-
   phase presentations, and separate penalty-phase juries. Both argue that the
   district court erred by denying their motions to sever. We disagree.
          We review the denial of a motion for severance for abuse of discretion.
   United States v. Rocha, 916 F.2d 219, 227 (5th Cir. 1990).
          “Under Rule 14, ‘[i]f the joinder of offenses or defendants in an
   indictment . . . appears to prejudice a defendant or the government, the court
   may order separate trials of counts, sever the defendants’ trials, or provide
   any other relief that justice requires.’” United States v. Snarr, 704 F.3d 368,
   396 (5th Cir. 2013) (alteration in original) (quoting FED. R. CRIM. P. 14).
          Even if prejudice is shown, severance is not required. Zafiro v. United
   States, 506 U.S. 534, 538–39 (1993). The district court still has discretion to
   grant relief. Id. at 539. “Severance is proper ‘only if there is a serious risk that
   a joint trial would compromise a specific trial right of one of the defendants
   or prevent the jury from making a reliable judgment about guilt or




                                            4
Case: 18-40598     Document: 00515776969           Page: 5   Date Filed: 03/11/2021




                                    No. 18-40598


   innocence.’” United States v. Mitchell, 484 F.3d 762, 775 (5th Cir. 2007)
   (quoting Zafiro, 506 U.S. at 539).
                         1. Fackrell’s severance arguments
          Fackrell argues that the joint trial prejudiced his rights at the guilt
   phase because the Government introduced Cramer’s statements that
   implicate Fackrell in Johns’s murder. Cramer told his cellmate that Fackrell
   volunteered to go to Johns’s cell, that Fackrell jumped Johns from behind,
   and that he and Fackrell killed Johns. The Government introduced the
   statements under Federal Rule of Evidence 801(d)(2)(A), and Fackrell
   argues that the statements were prejudicial, lacked reliability, and would not
   have been introduced against him if he were tried separately.
          He also argues that the joint trial prejudiced him during the penalty
   phase because it allowed Defendants to be conflated, their mitigation cases
   to be compared, and Cramer’s personality disorder and prison assault history
   to be introduced.
          Fackrell’s arguments are unpersuasive. Cramer’s statements are not
   so prejudicial as to be an abuse of the trial court’s discretion in admitting
   them. His statements were not given in a custodial context, voiding any
   suspicion of unreliability present in other cases. See United States v. Ebron,
   683 F.3d 105, 133 (5th Cir. 2012). Furthermore, Cramer’s statements likely
   could have been introduced against Fackrell even in a separate trial as a
   statement against interest under Federal Rule of Evidence 804(b)(3).
          Rule 14 does not mandate severance in any case, including capital
   trials. See FED. R. CRIM. P. 14. The introduction of Cramer’s previous
   offenses, mental health history, and mitigation case was not so prejudicial as
   to curtail the district court’s discretion to deny severance. Ample evidence
   of each defendant’s criminal histories and prison misconduct is in the record,
   and mere surplusage of this evidence does not compel severance. See United




                                         5
Case: 18-40598            Document: 00515776969              Page: 6      Date Filed: 03/11/2021




                                             No. 18-40598


   States v. Bieganowski, 313 F.3d 264, 287 (5th Cir. 2002) (“A spillover effect,
   by itself, is an insufficient predicate for a motion to sever.”). Nor did the joint
   trial deny Defendants the right to individualized sentencing under Lockett v.
   Ohio, 438 U.S. 586 (1978). Any conflating of the Defendants or the evidence
   against each of them was remedied by the district court’s instructions, and
   we “must presume that the jury heard, understood, and followed the district
   court’s instructions.” United States v. Bernard, 299 F.3d 467, 476 (5th Cir.
   2002).
                                 2. Cramer’s severance arguments
            Cramer’s severance arguments mirror Fackrell’s, mainly that he was
   prejudiced by evidence of Fackrell’s prior convictions and prison
   misconduct. Those arguments fail under Bieganowski as well.
            Notably, Cramer argues that he was prejudiced at sentencing when
   the Government introduced evidence of Fackrell’s involvement in a second
   prison murder. After Fackrell was charged in Johns’s murder, he was charged
   in the murder of another inmate, Ronald Griffith. 1 The jury heard that only
   three months after Johns’s murder, Fackrell brutally stomped on Griffith’s
   head and said that he “didn’t really care that he stomped [Griffith] out.”
            While evidence of Fackrell’s role in the Griffith murder was more
   shocking than evidence of other crimes and prison incidents, we cannot
   conclude that this evidence compels severance. The jury’s similar findings
   on the Defendants’ mitigating factors reflect the similarity between the
   Defendants’ mitigating cases rather than any confusion by the jury. Nothing
   suggests that the jury failed to follow the district court’s instructions and




            1
                Griffith’s murder will be further discussed infra Section G.




                                                   6
Case: 18-40598          Document: 00515776969           Page: 7   Date Filed: 03/11/2021




                                         No. 18-40598


   impermissibly considered the Griffith murder when evaluating Cramer’s
   case for life.
           We find no error in the district court’s denial of Defendants’ motions
   to sever and thus affirm.
                       B. Mental States under 18 U.S.C. § 3591(a)(2)
           After a defendant is convicted of a capital offense, the jury must
   determine whether the defendant had a requisite mental state under 18
   U.S.C. § 3591(a)(2) before sentencing him to death. Fackrell and Cramer
   argue for the first time that the Government failed to prove that they had one
   of the requisite mental states when they killed Johns. We disagree.
           Since Defendants failed to raise this issue at trial, review is for plain
   error. United States v. Avants, 367 F.3d 433, 443 (5th Cir. 2004). To establish
   plain error, Fackrell must prove that “(1) there was error, (2) the error was
   plain, (3) the error affected his ‘substantial rights,’ and (4) the error seriously
   affected ‘the fairness, integrity or public reputation of judicial
   proceedings.’” United States v. Jones, 489 F.3d 679, 681 (5th Cir. 2007)
   (quoting United States v. Olano, 507 U.S. 725, 732−734 (1993)).
           18 U.S.C. § 3591(a)(2)(A)–(D) lists four mental states. The
   Government must prove at least one mental state in § 3591(a)(2) beyond a
   reasonable doubt. It must prove that Defendants:
                    (A) intentionally killed the victim;
                    (B) intentionally inflicted serious bodily injury that resulted in
                    the death of the victim;
                    (C) intentionally participated in an act, contemplating that the
                    life of a person would be taken or intending that lethal force
                    would be used in connection with a person, other than one of the
                    participants in the offense, and the victim died as a direct result
                    of the act; or




                                              7
Case: 18-40598        Document: 00515776969          Page: 8   Date Filed: 03/11/2021




                                      No. 18-40598


                  (D) intentionally and specifically engaged in an act of violence,
                  knowing that the act created a grave risk of death to a person,
                  other than one of the participants in the offense, such that
                  participation in the act constituted a reckless disregard for
                  human life and the victim died as a direct result of the act.
   18 U.S.C. § 3591(a)(2)(A)–(D).
             Fackrell argues that the Government did not prove that he had a
   requisite mental state when he participated in Johns’s murder. He argues that
   the jury could not have concluded that he had one of the requisite mental
   states in § 3591(a)(2)(B)– (D) because they all require actions that result in
   the death of the victim. Because the coroner did not determine which blow
   was fatal, Fackrell argues that the jury could not have determined that he was
   the but-for cause of Johns’s death. In his view, the jury convicted him of first-
   degree murder because he aided and abetted in Johns’s murder, and this level
   of culpability does not demonstrate that he had a requisite mental state.
             This argument fails because aiding and abetting liability does satisfy
   the requisite mental states in § 3591(a)(2)(C) and (D). See United States v.
   Williams, 610 F.3d 271, 287 (5th Cir. 2010); United States v. Paul, 217 F.3d
   989, 998 (8th Cir. 2000) . Even if the jury convicted Fackrell on the basis of
   aiding and abetting in Johns’s murder, that finding is a sufficient basis for
   concluding that he had the requisite mental states under § 3591(a)(2)(C) and
   (D). We thus cannot conclude that there was error, let alone plain error. We
   affirm.
                        C. Prosecutorial Misconduct in Statements
             Fackrell and Cramer challenge several statements made by the
   Government at trial. They jointly challenge the Government’s statements
   about (1) future dangerousness and the jury’s responsibility for Defendants’
   death sentences and (2) mitigation evidence, arguing that the statements
   violated their Fifth and Eighth Amendment rights. Fackrell also challenges




                                           8
Case: 18-40598      Document: 00515776969           Page: 9   Date Filed: 03/11/2021




                                     No. 18-40598


   the Government’s statements about getting justice for the victim and the lack
   of evidence of his intent to kill Johns.
   1. Joint Challenge of Statements on Future Danger and Jury Role in Sentencing
          Defendants jointly challenge the Government’s statements on future
   dangerousness and the jury’s responsibility for their death sentences. They
   argue that the Government committed misconduct by eliciting testimony
   from witnesses about their ability to be released from maximum-security
   prison and then arguing that Defendants were likely to pose future danger.
   They also argue that the Government erred by implying that an appellate
   court would review a sentence of death. We disagree.
   a. Future Danger
          During the penalty-phase of trial, both the Government and
   Defendants called experts on future dangerousness. Defendants called Dr.
   Gravette, and the Government called Dr. Berkebile. Both testified about
   several maximum-security inmates with no relation to this case, including
   David Hammer. Hammer was originally sentenced to death, a court vacated
   his death sentence, and he was sentenced to life in a maximum-security
   prison. Hammer then killed another inmate.
          The Government’s future dangerousness argument used the experts’
   testimony about Hammer and other inmates to suggest that even maximum-
   security prisons could not contain some inmates. The Government further
   suggested that Defendants could one day be released from maximum-
   security prison and pose further danger in a less secure prison environment.
          Though the record is not clear as to whether Defendants objected to
   the statements, Defendants’ arguments fail even when reviewed for abuse of
   discretion. See Snarr, 704 F.3d at 399.




                                              9
Case: 18-40598     Document: 00515776969           Page: 10   Date Filed: 03/11/2021




                                    No. 18-40598


          The Federal Death Penalty Act permits the introduction of
   aggravating and mitigating evidence unless “its probative value is
   outweighed by the danger of creating unfair prejudice.” 18 U.S.C. § 3593(c).
   Our court has made clear just how broad that evidentiary standard is,
   concluding that “[w]here the alternative to the death penalty is life
   imprisonment, the government ‘is free to argue that the defendant will pose
   a danger to others in prison and that executing him is the only means of
   eliminating the threat to the safety of other inmates or prison staff.’” Snarr,
   704 F.3d at 394 (quoting Simmons v. S. Carolina, 512 U.S. 154, 165 n.5
   (1994)). Defendants’ arguments therefore fail.
   b. Jury Responsibility
          Defendants also argue that the testimony about Hammer’s death
   sentence later being vacated allowed the jury to think it was not ultimately
   responsible for their death sentences.
          Defendants failed to object to the testimony at trial, so review is for
   plain error. See Avants, 367 F.3d at 443.
          The Government asked Dr. Gravette about David Hammer, and the
   testimony was as follows:
          Question from the Government: “And [Hammer] was originally given
          a death sentence, but for some legal reasons that sentence was later
          overturned. Am I right so far?”
          Answer from Dr. Gravette: “Yes ma’am.”
   This testimony came up again when the Government examined Dr. Berkebile
   and said Hammer “had received a death sentence [and] it was converted to
   life . . . .” Defendants argue that this testimony violated the Eighth
   Amendment by permitting the jury “to believe that the responsibility for




                                         10
Case: 18-40598     Document: 00515776969           Page: 11    Date Filed: 03/11/2021




                                    No. 18-40598


   determining the appropriateness of the defendant’s death rests elsewhere.”
   Caldwell v. Mississippi, 472 U.S. 320, 329 (1985).
          This argument is incorrect because this case is distinguishable from
   Caldwell. In Caldwell, the Supreme Court vacated a death sentence after the
   prosecutor told the jury that their decision was not the final decision and that
   it would be reviewed by the Supreme Court. Id. at 325−26 (1985). Here, the
   Government’s statements are substantially different from those requiring
   reversal in Caldwell. The Government’s statements were not in error, let
   alone plain error. We affirm.
                     2. Joint Challenge to Mitigation Statements
          Defendants challenge the Government’s statements that referred to
   mitigating evidence as evidence mitigating against the crime committed,
   rather than as evidence mitigating against the imposition of the death penalty.
   After Defendants presented mitigating evidence related to their childhood
   traumas, the Government responded with,
          “Well, you may very well find that that’s a true statement, that you
          find that the defense has proven that by a preponderance of the
          evidence. But does that mean that it mitigates against a sentence of
          death? Does that mean the fact that if things were different, then he
          wouldn’t have committed the crime or he wouldn’t have been in
          prison?”
   Defendants did not object to this statement. The Government later asked
   whether evidence about Fackrell’s father’s drinking mitigated Johns’s
   murder. Defendants objected to that statement, but their objections were
   overruled.
          We review Defendants’ evidentiary challenges for abuse of discretion.
   See Ebron, 683 F.3d at 133.




                                          11
Case: 18-40598       Document: 00515776969            Page: 12    Date Filed: 03/11/2021




                                       No. 18-40598


            Though Defendants challenge the Government’s statements linking
   mitigating evidence to evidence that makes the crime less severe, the
   statements do not warrant reversal. In Boyde v. California, the Supreme Court
   did not reverse on similar language—that the mitigating evidence did not
   make the defendant’s crime any “less serious.” 494 U.S. 370, 385–86 (1990).
   We find no error in the district court’s denial of Defendants’ motion.
            Furthermore, any potential error is rendered harmless by both the
   Government and district court’s curative measures. Though the
   Government made the mitigation statements described above, it also said
   that mitigation evidence “[is] not something that excuses or justifies the
   crime; but it does have to be something that mitigates the death penalty.”
   Likewise, the district court’s instructions included a similar definition of
   mitigating evidence that tracks our precedent. The Government has
   sufficiently demonstrated that any error is harmless beyond a reasonable
   doubt. See 18 U.S.C. § 3595(c)(2).
           3. Fackrell’s Challenge to Statements about Justice and Intent to Kill
            Fackrell next points to the Government’s statements urging the jury
   to convict him of first-degree murder to avoid “less justice,” “half justice,”
   or “no justice” for Johns. He then points to the Government’s statement
   that “[t]here is really not any evidence to suggest that Fackrell didn’t intend
   to kill Leo Johns.”
            Since Fackrell did not object to these statements, we review only for
   plain error. See Avants, 367 F.3d at 443.
            To establish plain error, Fackrell must prove that “(1) there was error,
   (2) the error was plain, (3) the error affected his ‘substantial rights,’ and (4)
   the error seriously affected ‘the fairness, integrity or public reputation of
   judicial proceedings.’” Jones, 489 F.3d at 681 (quoting Olano, 507 U.S. at
   734).




                                            12
Case: 18-40598       Document: 00515776969              Page: 13       Date Filed: 03/11/2021




                                         No. 18-40598


           Fackrell’s argument that the statements were in plain error is
   unconvincing. Even assuming that the statements were error, we cannot
   conclude that the error was plain or affected his substantial rights. See United
   States v. Rosenberger, 502 F. App’x 389, 394−95 (5th Cir. 2012) (“[T]he
   references to . . . achieving justice for Rosenberger’s victims fall well short of
   any realistic likelihood of prejudice.”).
           Fackrell also fails to demonstrate plain error in the Government’s
   statements that there was no evidence that he did not intend to kill Johns.
   Though the Government’s statement “could have been more artfully put,”
   it is best understood as a summary of Fackrell’s rebuttal evidence and
   therefore not in error. Moreover, any error stemming from these statements
   would not impact Fackrell’s substantial rights. See id. at 395. Fackrell’s
   argument fails, and we affirm the district court.
                  D. Testimony of Two Bureau of Prisons Psychologists
           Fackrell next argues that the rebuttal testimony of two Bureau of
   Prisons (“BOP”) psychologists violated his rights.
           He offered various forms of mitigating evidence related to his mental
   health. He presented the records of Dr. Clemmer, 2 a BOP psychologist from
   ADX who treated Fackrell after Johns’s murder (but before trial). Dr.
   Clemmer’s notes describe Fackrell’s history of depression while at USP
   Beaumont and note that USP Beaumont staff failed to respond to Fackrell’s
   requests for psychological help in February 2009, December 2014, and
   January 2015.




           2
             Though Fackrell initially designated Dr. Clemmer as a testifying witness, he
   chose not to call her to testify. The Government initially objected to Fackrell’s motion to
   enter her records as evidence, but the Government ultimately withdrew its objection.




                                               13
Case: 18-40598     Document: 00515776969           Page: 14    Date Filed: 03/11/2021




                                    No. 18-40598


          Fackrell offered testimony and evidence from psychologist Matthew
   Mendel. Mendel testified that Fackrell’s juvenile records showed that he
   attempted suicide and had a provisional diagnosis of major depressive
   disorder that went untreated. He also testified that Dr. Clemmer’s notes
   indicated that her treatment was helping Fackrell and causing “profound
   changes” in his behavior.
          Fackrell also offered testimony from Robert Johnson, who holds a
   doctoral degree in criminal justice. Robert Johnson testified that Fackrell was
   suicidal when he arrived at ADX but had received help from the ADX staff.
   He also testified that Fackrell told him that he hoped to get treatment for his
   mental health issues and move forward with his life.
          To rebut Fackrell’s mitigation evidence, the Government called Dr.
   Shara Johnson and Dr. Brown, two BOP psychologists who treated Fackrell
   while he was at USP-Beaumont. Fackrell argues that their testimony violated
   his Fifth Amendment right against self-incrimination, his Sixth Amendment
   right to counsel, and the psychotherapist-patient privilege.
                         1. Right Against Self-Incrimination
          Fackrell first challenges the testimony of the BOP psychologists as
   violative of his Fifth Amendment protection against self-incrimination. We
   disagree.
          Fackrell did not object to the testimony of Drs. Shara Johnson and
   Brown on the basis that they violated his Fifth Amendment right against self-
   incrimination. In fact, counsel expressly stated that “we’re not objecting to
   the government calling a rebuttal witness to say they disagree with the
   diagnosis of whatever it is they are going to say.” Though counsel objected




                                         14
Case: 18-40598      Document: 00515776969             Page: 15    Date Filed: 03/11/2021




                                       No. 18-40598


   to the admission of Dr. Brown’s notes 3 under the Sixth, Eighth, and
   Fourteenth Amendments, those objections do not preserve any error based
   on the Fifth Amendment right against self-incrimination. See FED. R. EVID.
   103(a)(1)(B) (“A party may claim error in a ruling to admit or exclude
   evidence only if the error affects a substantial right of the party, and if the
   ruling admits evidence . . . [the party must] timely object or move to strike;
   and state the specific ground . . . .”); see also United States v. Seale, 600 F.3d
   473, 485−87 (5th Cir. 2010). Nor can we say that the unoffered objection was
   apparent from the context. See id.
          Because no objection was made on this ground, review is for plain
   error. Avants, 367 F.3d at 443.
          Dr. Shara Johnson treated Fackrell between January 2015 and August
   2016, and she testified that he had “no significant mental health disorders.”
   She also testified about his diagnosis of antisocial personality disorder and his
   corresponding “pervasive disregard for the rights of others, irritability,
   aggressiveness, lack of remorse, and impulsivity.”
          Dr. Brown treated Fackrell beginning in January 2016, and she
   testified that when she met Fackrell he had “no mental health history
   whatsoever.” She also testified that Fackrell said “[his] childhood had
   nothing to do with Johns’s murder” and that his previous prison conduct
   “was funny.”
          More than merely undermining his case for life, Fackrell argues that
   the use of his statements to the BOP psychologists violated his Fifth
   Amendment right against self-incrimination because he was not warned that
   his statements to the psychologists could be used against him at trial. See


          3
            Counsel specifically objected to Dr. Brown’s documentation of her encounters
   with Fackrell while he was housed at USP-Beaumont for Johns’s murder trial.




                                            15
Case: 18-40598        Document: 00515776969         Page: 16   Date Filed: 03/11/2021




                                     No. 18-40598


   Estelle v. Smith, 451 U.S. 454, 468 (1981) (“Because respondent did not
   voluntarily consent to the pretrial psychiatric examination after being
   informed of his right to remain silent and the possible use of his statements,
   the State could not rely on what he said to Dr. Grigson to establish his future
   dangerousness.”). Since he did not receive Miranda 4 warnings before he
   spoke to the doctors during his treatment, he concludes that the use of those
   statements violated his rights under the Fifth Amendment.
          We disagree with Fackrell’s argument that the Government violated
   his Fifth Amendment right by calling the BOP psychologists as rebuttal
   witnesses. Under United States v. Hall, the Government may use its own
   expert witnesses to rebut a defendant’s experts when the defendant places
   his mental health at issue. 152 F.3d 381, 398 (5th Cir. 1988), abrogated on other
   grounds by United States v. Martinez–Salazar, 528 U.S. 304 (2000). “This
   rule rests upon the premise that ‘[i]t is unfair and improper to allow a
   defendant to introduce favorable psychological testimony and then prevent
   the prosecution from resorting to the most effective and in most instances
   the only means of rebuttal: other psychological testimony.’” Id. (alteration in
   original) (quoting Schneider v. Lynaugh, 835 F.2d 570, 575 (5th Cir. 1988)).
          This case is distinguishable from Smith because Fackrell put his
   mental health at issue by introducing evidence and testimony from Clemmer,
   Mendel, and Robert Johnson. See Smith, 451 U.S. at 472 (“[A] different
   situation arises where a defendant intends to introduce psychiatric evidence
   at the penalty phase.”). Their testimony described his past and current
   struggles with depression, suicide, and other untreated diagnoses. Fackrell
   offered the evidence as mitigating evidence, and the Government was
   entitled to rebut that evidence using its own witnesses.


          4
              384 U.S. 436 (1966).




                                          16
Case: 18-40598     Document: 00515776969            Page: 17   Date Filed: 03/11/2021




                                    No. 18-40598


          We find no Fifth Amendment error in the Government’s use of
   rebuttal testimony from the BOP psychologists.
                                 2. Right to Counsel
          Like his Fifth Amendment Miranda argument, Fackrell argues that his
   Sixth Amendment right to counsel was violated because he did not have
   counsel when he spoke with the BOP psychologists.
          Fackrell objected to the admission of evidence on the grounds of the
   Sixth Amendment right to counsel.
          We review de novo Fackrell’s objection to the testimony on the basis
   of the Sixth Amendment. See United States v. Webster, 162 F.3d 308, 333 (5th
   Cir. 1998).
          Because the doctor’s statements were used against Fackrell at trial, he
   compares his treatment to a pretrial government expert evaluation. Without
   counsel present (or a valid waiver of the right to counsel), he concludes that
   his rights were violated.
          In Powell v. Texas, the Supreme Court explained that a defendant’s
   Fifth Amendment right “precludes the state from subjecting him to a
   psychiatric examination concerning future dangerousness without first
   informing the defendant that he has a right to remain silent and that anything
   he says can be used against him at a sentencing proceeding.” 492 U.S. 680,
   681 (1989) (citing Smith, 451 U.S. at 461−69). The Court further explained
   that “the Sixth Amendment right to counsel precludes such an examination
   without first notifying counsel that ‘the psychiatric examination [will]
   encompass the issue of their client’s future dangerousness.’” Id. (alteration
   in original) (quoting Smith, 451 U.S. at 471).
          The BOP psychologists served as rebuttal witnesses to Fackrell’s own
   evidence about his mental health. Fackrell points to nothing that indicates




                                         17
Case: 18-40598     Document: 00515776969           Page: 18     Date Filed: 03/11/2021




                                    No. 18-40598


   that the doctors’ evaluations were carried out in order to assess his future
   dangerousness, as was the case in Smith and Powell. Instead, the doctors’
   examinations were routine and in keeping with their duty of care to all
   inmates. We can find no error and thus affirm the district court’s denial of
   Fackrell’s objection based on the Sixth Amendment.
                         3. Psychotherapist-Patient Privilege
          Fackrell next argues that even if the BOP psychologists’ testimony
   was permissible under the Fifth and Sixth Amendments, their testimony
   violated the common law psychotherapist-patient privilege. We disagree.
          Though the application of the psychotherapist-patient privilege is a
   legal question, Fackrell did not raise this issue before the district court. We
   therefore review for plain error. Avants, 367 F.3d at 443.
          The Supreme Court recognized the psychotherapist-patient privilege
   under Federal Rule of Evidence 501 in Jaffee v. Redmond. 518 U.S. 1, 8−10
   (1996). The Court described the importance of the privilege in fostering trust
   and candor between psychotherapists and their patients. Id. at 10. The
   benefits of the privilege are great because “[t]he psychotherapist privilege
   serves the public interest by facilitating the provision of appropriate
   treatment for individuals suffering the effects of a mental or emotional
   problem.” Id. at 11. Even still, the Court noted that the privilege must give
   way in certain circumstances. Id. at 18 n.19.
          Though the psychotherapist-patient privilege is an important feature
   of our legal system, we cannot conclude that the district court committed
   plain error in permitting the doctors’ testimony.
          First, it is not clear that the psychotherapist-patient privilege exists
   during the sentencing phase of federal capital trials. “Information is
   admissible regardless of its admissibility under the rules governing admission




                                         18
Case: 18-40598     Document: 00515776969            Page: 19    Date Filed: 03/11/2021




                                     No. 18-40598


   of evidence at criminal trials except that information may be excluded if its
   probative value is outweighed by the danger of creating unfair prejudice,
   confusing the issues, or misleading the jury.” 18 U.S.C. § 3593(c). Section
   3593(c) thus favors admission of all evidence except that which creates the
   risk of unfair prejudice, confusing the issues, or misleading the jury.
          The psychotherapist-patient privilege prevents the admission of
   communications between psychotherapists and patients, and the privilege
   applies where the Federal Rules of Evidence apply after Jaffe
   (notwithstanding cases where state law compels a different result). But
   without the parameters of the Federal Rules of Evidence, we cannot conclude
   that the privilege applies in the sentencing phase of capital trials. Without the
   privilege limiting the admission of the doctors’ testimony, the evidence could
   only be excluded for one of the reasons listed in § 3593(c), and we cannot say
   that the district court plainly erred by permitting this testimony.
          Second, even if we assume that the privilege applies (and that Fackrell
   did not waive the privilege), we cannot conclude that the district court’s error
   was plain. A plain error is one that is “so clear or obvious that ‘the trial judge
   and prosecutor were derelict in countenancing it, even absent the
   defendant’s timely assistance in detecting it.’” United States v. Narez–
   Garcia, 819 F.3d 146, 151 (5th Cir. 2016) (quoting United States v. Hope, 545
   F.3d 293, 295–96 (5th Cir. 2008)).
          Fackrell’s best argument for applying the psychotherapist-patient
   privilege comes from two cases from our sister circuits. The first is Koch v.
   Cox, 489 F.3d 384 (D.C. Cir. 2007). Koch says that the psychotherapist-
   patient privilege can be waived when the party claiming the privilege “relies
   upon the therapist’s diagnoses or treatment in making or defending a case.”
   Id. at 389. Here, Fackrell argues that he did not rely on Dr. Shara Johnson or
   Dr. Brown’s treatment in making or defending his case. The two doctors




                                          19
Case: 18-40598        Document: 00515776969          Page: 20    Date Filed: 03/11/2021




                                      No. 18-40598


   testified for the Government on rebuttal, so they did not aid him in making
   or defending his case.
              Following Koch, the Second Circuit decided In re Sims, 534 F.3d 117
   (2d Cir. 2008). The Second Circuit agreed with Koch in Sims, adding that “a
   party’s psychotherapist-patient privilege is not overcome when his mental
   state is put in issue only by another party.” Id. at 134 (emphasis added).
              However, neither of those cases addresses Fackrell’s argument.
   Fackrell’s mental state was put in issue by his own trial strategy because his
   own experts testified about his mental health history. Even if that evidence is
   categorized as rebuttal evidence to the Government’s evidence of
   aggravating factors, that argument is undercut by the fact that Fackrell
   offered mitigating factors related to his history of depression. The record
   supports the conclusion that Fackrell put his mental state at issue through his
   choice of expert witnesses and mitigating evidence submitted to the jury.
              Though both Koch and Sims are merely persuasive authority, they
   offer some guidance. Fackrell’s claim would likely fail under both Koch and
   Sims. He has not cited, nor have we found, support for his position that the
   Government could not rebut his mental health evidence with the testimony
   of the BOP psychologists when he put his mental health at issue. We thus
   affirm, concluding that the district court did not commit plain error under
   the psychotherapist-patient privilege by permitting the BOP psychologists to
   testify.
                           E. Mental Health Rebuttal Witnesses
              Cramer challenges the Government’s use of mental health rebuttal
   witnesses, arguing that the testimony violated Federal Rule of Criminal
   Procedure 12.2 and the Fifth and Sixth Amendments. We disagree.




                                           20
Case: 18-40598     Document: 00515776969             Page: 21   Date Filed: 03/11/2021




                                      No. 18-40598


          Because Cramer did not object at trial, review is for plain error. See
   United States v. Rice, 607 F.3d 133, 138–39 (5th Cir. 2010).
          Cramer presented mental health experts during the sentencing phase.
   The experts focused on his difficult childhood and the impact of that
   childhood on his development. The Government presented a rebuttal
   witness, Dr. Jill Hayes. The Government agreed to limit her testimony to
   only direct rebuttal of Cramer’s experts and to exclude all mention of Johns’s
   murder. However, Dr. Hayes testified about statements Cramer allegedly
   made that indicate his lack of remorse for his crimes.
          Cramer argues that her testimony went beyond pure rebuttal and thus
   violated Rule 12.2 and his Fifth Amendment rights. Much like cross-
   examination is generally limited to the topics inquired about on direct
   examination, Cramer argues that her rebuttal should have been tied to his
   mitigation evidence—evidence of his childhood and resulting traumas. See,
   e.g., Kansas v. Cheever, 571 U.S. 87, 97 (2013) (limiting cross-examination to
   topics from direct examination).
          He further argues that his Fifth Amendment right against self-
   incrimination was violated when Dr. Hayes testified about his statements
   without his permission. Likewise, he argues that her testimony violated Rule
   12.2 by violating the reciprocity principle embedded in the rule that limits
   rebuttal to the topics raised by the defendant.
          We can find no plain error in permitting Dr. Hayes’s testimony. Her
   testimony gave a broad overview of Cramer’s life and did not stray so far from
   the topics Cramer raised as to constitute plain error. Cramer offered
   testimony about his childhood and his present-day experiences, and Dr.
   Hayes’s testimony was similarly broad. Her testimony about Cramer’s
   reaction to Johns’s murder is no broader than the testimony of Cramer’s own




                                          21
Case: 18-40598     Document: 00515776969           Page: 22    Date Filed: 03/11/2021




                                    No. 18-40598


   expert. We find no error either under the Fifth Amendment or under Rule
   12.2 and thus affirm.
                  F. Excluding Evidence of the Johns Family’s Suit
          The district court denied Defendants’ request to introduce evidence
   from the Johns family’s civil suit against a BOP warden. They argued that
   details of the suit were relevant to rebut the Government’s evidence related
   to the victim-impact aggravator. We agree with the district court.
          The Federal Death Penalty Act permits the introduction of
   aggravating and mitigating evidence unless “its probative value is
   outweighed by the danger of creating unfair prejudice.” 18 U.S.C. § 3593(c).
   We review the district court’s evidentiary rulings for abuse of discretion.
   Snarr, 704 F.3d at 399.
          The Johns family sued a BOP warden, alleging that the BOP was liable
   for Johns’s wrongful death. In the warden’s answer urging the court to
   dismiss the suit, he said that Johns was primarily responsible for his death
   because he joined the SAC and defied the rules prohibiting drinking and
   gambling. In Defendants’ trial, the Government argued that Johns was not
   responsible for his murder and that Defendants murdered him to maintain
   their reputations.
          The district court did not err in excluding this evidence as irrelevant
   and likely to confuse the jury. The individual warden’s response in a lawsuit
   does not equate to the BOP’s own statement on Johns’s culpability, as the
   BOP was not a party to the civil suit. The evidence is therefore not relevant
   and the relationship between the two cases is so attenuated as to risk
   confusing the jury. Defendants’ argument therefore fails.




                                        22
Case: 18-40598     Document: 00515776969           Page: 23    Date Filed: 03/11/2021




                                    No. 18-40598


                 G. Excluding Evidence related to the Griffith Murder
          During the penalty phase of trial, the Government presented evidence
   of Fackrell’s involvement in the murder of Ronald Griffith. Fackrell
   attempted to introduce evidence that the Government offered a plea deal to
   his co-defendant in the Griffith murder. The district court denied Fackrell’s
   request to introduce the evidence. Fackrell argues that the exclusion was in
   error and was not harmless beyond a reasonable doubt. We disagree.
          The district court’s decision to exclude information is reviewed for
   abuse of discretion. Snarr, 704 F.3d at 399. If there was error, reversal is
   required unless the Government can show it was harmless beyond a
   reasonable doubt. United States v. Jones, 132 F.3d 232, 252 (5th Cir. 1998).
          After Johns’s murder, Fackrell was charged with the deadly assault of
   Ronald Griffith, a fellow inmate and alleged sex-offender. Fackrell allegedly
   participated in this assault with another inmate and SAC member, Erik
   Rekonen. In the prosecution for Griffith’s murder, the Government agreed
   to a ten-year sentence for Rekonen but pursued the death penalty against
   Fackrell. The Government and Rekonen’s attorney met about a potential
   plea in 2017. The record reflects that the Government sought to make a deal
   with Rekonen in exchange for his testimony against Fackrell.
          The district court excluded the mention of Griffith’s murder during
   the guilt phase of Johns’s murder trial but permitted its mention during the
   sentencing phase. The Government presented Griffith’s murder as
   aggravating evidence, and Fackrell argued that evidence of Rekonen’s plea
   deal should have been permitted as mitigating evidence. Fackrell asserts that
   Rekonen’s plea deal was relevant because it demonstrated that his equally
   culpable co-defendant would not receive the death penalty. See 18 U.S.C. §
   3592(a)(4) (“In determining whether a sentence of death is to be imposed on
   a defendant, the finder of fact shall consider any mitigating factor, including




                                         23
Case: 18-40598     Document: 00515776969           Page: 24   Date Filed: 03/11/2021




                                    No. 18-40598


   . . . [whether] [a]nother defendant or defendants, equally culpable in the
   crime, will not be punished by death.”). He also asserts that Rekonen’s lesser
   sentence reflects the BOP’s acknowledgment that prison politics force
   inmates to violently assault alleged sex-offenders.
          Though excluding mitigating evidence may violate a capital
   defendant’s right to due process, Green v. Georgia, 442 U.S. 95, 97 (1979), we
   cannot conclude that the district court’s exclusion was in error. 18 U.S.C. §
   3592(a)(4) allows defendants to put on mitigating evidence of their co-
   defendant’s culpability—in trials for the related offense. Here, Fackrell can
   point to nothing in the statute nor case law that commands district courts to
   permit mitigating evidence about co-defendants from other trials. The statute
   refers to other defendants “in the crime,” and we conclude that the crime
   referenced in the statute is the crime for which Fackrell faced the death
   penalty, Johns’s murder. In doing so, we follow our sister circuit. See United
   States v. Gabrion, 719 F.3d 511, 524 (6th Cir. 2013) (“This factor does not
   measure the defendant’s culpability itself, but instead considers—as a moral
   data point—whether that same level of culpability, for another participant in
   the same criminal event, was thought to warrant a sentence of death.”)
   (emphasis added).
          Evidence of Rekonen’s plea could also have been admitted as “catch-
   all” mitigation evidence under 18 U.S.C. § 3592(a)(8). Any error in
   excluding this evidence is harmless given that the jury already saw videos of
   Griffith’s assault and heard evidence of Fackrell’s involvement. We cannot
   say that evidence of Rekonen’s plea would have “diminish[ed] [his]
   culpability or otherwise mitigate against a sentence of death.” Id.
          Furthermore, jurors found several mitigating factors related to
   Griffith’s murder even without the evidence of Rekonen’s plea deal. Six
   jurors found it mitigating that officers placed Griffith near other inmates




                                         24
Case: 18-40598     Document: 00515776969            Page: 25      Date Filed: 03/11/2021




                                     No. 18-40598


   knowing that he may be assaulted. Another six jurors found that Fackrell and
   other inmates had to play prison politics to stay safe. This further
   demonstrates that any perceived error would be harmless.
          We affirm the district court’s exclusion of evidence of Rekonen’s plea
   deal related to Griffith’s murder.
             H. Acquitted Conduct as Evidence of Future Dangerousness
          Cramer challenges the Government’s use of his role in a 2012 assault
   charge as evidence of future dangerousness. Cramer was ultimately acquitted
   of the 2012 assault, and he argues that the Government violated his Fifth
   Amendment protection against double jeopardy. We disagree.
          Cramer did not object at trial. Review is for plain error. Avants, 367
   F.3d at 443.
          “[A]n acquittal in a criminal case does not preclude the Government
   from relitigating an issue when it is presented in a subsequent action gov-
   erned by a lower standard of proof.” Dowling v. United States, 493 U.S. 342,
   349 (1990). “Extraneous offenses offered at the punishment phase of a capi-
   tal trial need not be proven beyond a reasonable doubt.” Vega v. Johnson, 149
   F.3d 354, 359 (5th Cir. 1998).
          Under Dowling and Vega, the Government was permitted to introduce
   evidence of Cramer’s conduct related to the 2012 assault for which he was
   acquitted. At trial for the 2012 assault, the Government could not prove that
   he committed the assault beyond a reasonable doubt. However, the Govern-
   ment was not required to prove the 2012 assault beyond a reasonable doubt
   to mention it at the punishment phase of this trial. See id.
          Thus, there was no error in the Government’s mention of Cramer’s
   charge for the 2012 assault. We affirm.




                                          25
Case: 18-40598     Document: 00515776969           Page: 26    Date Filed: 03/11/2021




                                    No. 18-40598


              I. Categorical Approach and Fackrell’s Prior Convictions
          The Government alleged four statutory aggravators in its notice of
   intent to seek the death penalty against Fackrell, including the 18 U.S.C. §
   3592(c)(2) aggravator for use of a firearm and the § 3592(c)(4) aggravator for
   inflicting death or serious bodily injury. Fackrell has previous federal
   convictions for brandishing a firearm during a crime of violence and
   possession of a prohibited object. He also has a state law conviction for
   aggravated assault.
          The district court did not use the categorical approach in determining
   that his previous convictions fit within § 3592(c)(2) and (c)(4). Fackrell
   argues that the district court should have used the categorical approach to
   compare the elements of his prior convictions with the elements of the
   offenses described under §§ 3592(c)(2) and (c)(4). He argues that his
   convictions do not fall within the ambit of §§ 3592(c)(2) and (c)(4), and thus
   his sentence must be reversed. We disagree.
          Since the district court’s decision to reject the categorical approach
   was a legal conclusion, we review it de novo. United States v. Jackson, 549
   F.3d 963, 969 (5th Cir 2008). The analysis is subject to harmless-error review
   as well. See United States v. Torrez, 869 F.3d 291, 313 (4th Cir. 2017).
          Our circuit has not yet addressed whether the categorical approach is
   the appropriate analysis under the Federal Death Penalty Act. Both sides
   present persuasive arguments, but we need not answer the question to
   resolve this issue. Even if we assume that the categorical approach applies
   and thus the § 3592(c)(2) and (c)(4) aggravators were invalid, the sentence
   can be affirmed if it would have been imposed without the invalid
   aggravators. Jones, 132 F.3d at 251−52.
          The Government argues (and Fackrell concedes) that his prior
   convictions were admissible at the selection phase as non-statutory




                                         26
Case: 18-40598     Document: 00515776969            Page: 27   Date Filed: 03/11/2021




                                     No. 18-40598


   aggravators. Fackrell argues that the jury necessarily would have put more
   weight on statutory aggravators than non-statutory aggravators, such that
   reversal is warranted for re-sentencing. Nothing in our precedent compels
   such a result, so Fackrell’s argument fails.
                            J. Fackrell’s Hobbs Act Claim
          Fackrell also challenges the characterization of his Hobbs Act robbery
   conviction as a statutory aggravator under 18 U.S.C. § 3592(c). He argues
   that the district court erred by permitting the Government to use his
   conviction as a § 3592(c) aggravator after United States v. Davis, 139 S. Ct.
   2319 (2019).
          Fackrell preserved this argument at trial, and review is de novo. United
   States v. Hebert, 131 F.3d 514, 525 (5th Cir. 1997).
          The § 3592(c) aggravator includes convictions for violent crimes, and
   Hobbs Act robbery is a violent crime. United States v. Buck, 847 F.3d 267, 275
   (5th Cir. 2017). The Government listed Fackrell’s Hobbs Act conviction as
   the basis for the aggravator given its characterization as a crime of violence.
   Fackrell argues that this characterization is erroneous after Davis, where the
   Supreme Court held that the residual clause in § 924(c)(3)(B) was
   unconstitutionally vague. 139 S. Ct. 2319, 2323 (2019). He also argues that
   his Hobbs Act conviction was not based on a use of force because it can be
   committed by threatening harm to an intangible economic interest.
          Fackrell’s first argument is foreclosed by our decision in Buck. Hobbs
   Act robbery is a crime of violence in this circuit and therefore qualifies as an
   aggravator under § 3592(c). See Buck, 847 F.3d at 275.
          Fackrell’s second argument also fails. Hobbs Act extortion may be
   accomplished without the use of force. See United States v. Nadaline, 471 F.2d
   340, 344 (5th Cir. 1973). This says nothing of Hobbs Act robbery for which




                                          27
Case: 18-40598     Document: 00515776969            Page: 28    Date Filed: 03/11/2021




                                     No. 18-40598


   Fackrell was charged, and we find no error in listing Fackrell’s Hobbs Act
   robbery conviction as an aggravator under § 3592(c).
                     K. Jury Instructions on Mitigating Evidence
           Fackrell challenges the district court’s penalty-phase jury
   instructions on mitigating evidence, arguing that the two-step instruction for
   finding mitigating factors violates 18 U.S.C. § 3593(d). We disagree.
          Fackrell preserved his objections to the verdict form. This Court
   “review[s] a challenge to jury instructions for abuse of discretion, ‘affording
   the trial court substantial latitude in describing the law to the jurors.’” United
   States v. Ortiz-Mendez, 634 F.3d 837, 839 (5th Cir. 2011) (quoting United
   States v. Orji-Nwosu, 549 F.3d 1005, 1008 (5th Cir. 2008)).
          Section 3593(d) provides that “[a] finding with respect to a mitigating
   factor may be made by 1 or more members of the jury, and any member of the
   jury who finds the existence of a mitigating factor may consider such factor
   established . . . .” The district court’s instruction told the jury that it could
   “find that the defendant has proved by a preponderance of the evidence the
   existence of [a mitigating] factor and that it is mitigating.”
          The district court’s instruction requires jurors to find that a fact was
   proven and then find that the fact was mitigating. Fackrell argues that this
   instruction permitted the jury to disregard mitigating evidence because it
   could find that a fact was proven but then conclude that the fact was not
   mitigating.
          Fackrell’s argument is undercut by 18 U.S.C. § 3592(a), which
   requires jurors to consider “any mitigating factor.” 18 U.S.C. § 3592(a).
   Whether jurors first evaluated whether Fackrell proved the existence of some
   facts and then determined they were mitigating or answered both questions
   at once, the court’s instructions were proper. See United States v. Mikhel, 889




                                          28
Case: 18-40598     Document: 00515776969            Page: 29    Date Filed: 03/11/2021




                                     No. 18-40598


   F.3d 1003, 1055 (9th Cir. 2018) (“[R]egardless of whether the jury found that
   the proffered mitigating factors were factually unsupported or that they
   simply did not justify a lesser sentence, the final result is the same.”).
          We affirm the district court’s denial of Fackrell’s objection to the jury
   instruction on mitigating factors.
                   L. Marshalling the Evidence in Jury Instructions
          Defendants argue that the district court impermissibly “marshalled
   the evidence” on the jury instructions for future dangerousness. We
   disagree.
          Defendants failed to object to the instructions on this basis at trial.
   Review is for plain error. Avants, 367 F.3d at 443.
          The district court’s oral and written jury instructions defined future
   dangerousness and listed several pieces of evidence that the Government
   offered as future dangerousness evidence. The instructions did not list any of
   the defense’s evidence against future dangerousness.
          Though once common, the practice of judges marshalling the
   evidence “has fallen into widespread disfavor.” United States v. Mundy, 539
   F.3d 154, 158 (2d Cir. 2008). Courts should refrain from commenting on the
   evidence at trial and should avoid one-sided summaries or comments. See
   Quericia v. United States, 289 U.S. 466, 470 (1933).
          In United States v. Coonce, the Eighth Circuit rejected a defendant’s
   claim that the district court had improperly summarized the evidence of
   future dangerousness in favor of the government. 932 F.3d 623, 637 (8th Cir.
   2019). The pattern jury instructions language used “as evidenced by” to
   describe pertinent facts related to the aggravators, and the Eighth Circuit
   cautioned district courts against removing that language from the instruction.
   Id. at 638.




                                          29
Case: 18-40598     Document: 00515776969            Page: 30   Date Filed: 03/11/2021




                                     No. 18-40598


          Here, the pattern instructions also included “as evidenced by” and
   summarized the evidence. Such language is meant to aid and focus the jurors’
   analysis on particular pieces of evidence rather than presenting them an
   open-ended question. See id. at 637.
          We cannot conclude that the district court plainly erred by focusing
   the jury’s analysis on particular pieces of evidence. In fact, the district court
   listed Defendants’ own evidence of mitigating factors in its instructions as
   well, further proof that the court did not err by giving a one-sided summary
   of the evidence.
          We affirm, finding no error in the district court’s oral and written jury
   instructions.
                        M. Jury Question on Non-unanimity
          Defendants challenge the district court’s supplemental jury
   instructions. They argue that the district court refused to instruct the jurors
   after they asked about the consequences of a non-unanimous verdict. We
   disagree.
          Supplemental jury instructions are reviewed for abuse of discretion in
   light of the entire charge. United States v. Hale, 685 F.3d 522, 544–45 (5th
   Cir. 2012).
          Prior to voir dire, Defendants requested a preemptive instruction on
   the consequence of a split verdict, but the court denied their requests under
   Jones v. United States. In Jones, the Supreme Court held that the Eighth
   Amendment does not require every jury to be told of the effect of non-
   unanimity. See 527 U.S. 373, 383 (1999).
          Later during the sentencing jurors’ deliberations, they sent a note to
   the court asking, “What is the process if we are not unanimous with our




                                          30
Case: 18-40598     Document: 00515776969            Page: 31    Date Filed: 03/11/2021




                                     No. 18-40598


   verdict?” The district court sent a note back to the jurors instructing them to
   “[p]lease continue your deliberations.”
          “When evaluating the adequacy of supplemental jury instructions, we
   ask whether the court’s answer was reasonably responsive to the jury’s
   question and whether the original and supplemental instructions as a whole
   allowed the jury to understand the issue presented to it.” United States v.
   Stevens, 38 F.3d 167, 170 (5th Cir. 1994).
          Defendants argue that even if the district court’s initial refusal to
   instruct on non-unanimity was correct under Jones, Jones does not control
   where the jurors directly asked about non-unanimity. They argue that the
   district court’s response should have been given in open court and should
   have answered the jurors’ question.
          We cannot conclude that the district court erred by responding to the
   jurors’ question in writing. See United States v. Strauch, 987 F.2d 232, 242−43
   (5th Cir. 1993). Nor can we conclude that the court abused its discretion by
   not providing a non-unanimity instruction in response to the jurors’
   question. Congress did not require such an instruction among the mandatory
   instructions that the district court must give. See Jones, 527 U.S. at 383 (citing
   18 U.S.C. § 3593(f)).
          Even beyond Jones, we can find no error where the district court’s
   instructions explained that each juror must consider the evidence
   individually to render a verdict. The district court instructed the jurors that
   the verdict must represent the judgment of each of them and that they each
   must decide the case for themselves. The fact that many different groupings
   of jurors found various mitigating factors for Defendants further
   demonstrates that jurors acted individually.
          We affirm the district court’s supplemental jury instruction to the
   sentencing jury.




                                          31
Case: 18-40598     Document: 00515776969            Page: 32    Date Filed: 03/11/2021




                                     No. 18-40598


                                 N. Incomplete Record
          Defendants challenge the sufficiency of the record on appeal, arguing
   that missing components impair their ability to have a full appeal. We
   disagree.
          The record on appeal includes transcripts of proceedings. FED. R.
   APP. P. 10(a). If the transcript of a hearing or trial is unavailable, Rule 10(c)
   permits the appellant to prepare part of that record from their recollection.
   FED. R. APP. P. 10(c). The district court did not permit Defendants to
   recollect parts of the record they contend are missing, and they argue that
   they do not have a substantial part of the record on appeal.
          Where the defendant has new counsel on appeal, the court will reverse
   if (1) a missing portion of the record is substantial and significant, and (2) the
   trial court’s reconstruction is not a substantially verbatim account. See United
   States v. Pace, 10 F.3d 1106, 1124–25 (5th Cir. 1993).
          Defendants assert that the record is missing vital conferences,
   including the conference about the testimony of Elizabeth Rose, the
   Government’s final witness in the guilt phase of trial. Rose was in a holding
   cell near Fackrell and Cramer’s cells during their trial. She testified that she
   heard them making fun of the prosecutor’s opening argument, laughing
   about stabbing Johns 74 times, and Fackrell saying that “[i]t didn’t feel like
   that many [stabbings] when it was happening.”
          Rose was represented by an Assistant Federal Public Defender for the
   Eastern District of Texas, as was Cramer. She was facing a life sentence for
   conspiracy to possess and intent to distribute methamphetamine. She
   contacted her attorney and told him that she wanted him to tell the
   Government about what she heard. Rose’s attorney petitioned to withdraw
   from her case given the conflict of interest created by her desire to testify
   against Cramer. Defendants’ counsel believes that the court discussed




                                          32
Case: 18-40598     Document: 00515776969           Page: 33    Date Filed: 03/11/2021




                                    No. 18-40598


   Rose’s testimony in an unrecorded conference in chambers and that the
   missing record prejudices their defense. Counsel also believes that the parties
   discussed the potential conflict of interest facing the Federal Public
   Defender.
          Defendants also identify the conference about the penalty-phase jury
   charge as another important proceeding that was unrecorded. The district
   court indicated that it wanted to meet with the parties to decide on the
   penalty-phase instructions. No recording of the conference exists. Several of
   counsel’s proposed mitigating instructions did not appear in the instructions,
   and Defendants now argue that the court ruled on their proposed instructions
   at the unrecorded conference.
          Defendants arguments fail because the discussion of Rose’s testimony
   was not a “hearing or trial” within the meaning of Rule 10. Nor was the jury
   charge conference a “session of the court” pursuant to the Court Reporter’s
   Act because it did not occur in open court. United States v. Jenkins, 442 F.2d
   429, 438 (5th Cir. 1971). Neither the Federal Rules of Appellate Procedure
   nor the Court Reporter’s Act compel reversal here. Furthermore,
   Defendants have not demonstrated that these omissions are substantial or
   significant. Defendants’ arguments fail.
                              O. Cumulative Reversal
          Defendants’ final argument is that even if no individual error is
   reversible, the cumulative effect of the errors warrants reversal.
          An appellate court may reverse a conviction by aggregating otherwise
   non–reversible errors that combine to deny the defendant’s right to a fair
   trial. United States v. Delgado, 672 F.3d 320, 343−44 (5th Cir. 2012) (en banc).
          Because we do not find that the district court made any errors,
   cumulative reversal is unavailable.




                                         33
Case: 18-40598    Document: 00515776969          Page: 34   Date Filed: 03/11/2021




                                  No. 18-40598


                              III. CONCLUSION
         For the aforementioned reasons, we AFFIRM the sentences and
   convictions of Ricky Fackrell and Christopher Cramer.




                                      34